IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LAS VEGAS SANDS CORP.,                                No. 64594
                 Appellant,
                 vs.
                                                                                  FILED
                 RICHARD SUEN; AND ROUND                                          JUL 2 2 2016
                 SQUARE COMPANY LIMITED,
                                                                               TRACE K LINDEMAN
                 Respondents.                                                CLERF UPREME COURT
                                                                             BY


                       ORDER AFFIRMING IN PART, REVERSING IN PART, AND
                                         REMANDING

                             This is an appeal from a district court judgment on a jury
                 verdict in a breach of contract action and a district court order denying a
                 motion for judgment as a matter of law or new trial. Eighth Judicial
                 District Court, Clark County; Rob Bare, Judge.
                             On March 11, 2016, this court issued an order affirming in
                 part, reversing in part, and remanding the district court's judgment in
                 favor of respondent Round Square Co., Ltd. (Round Square).           See Las
                 Vegas Sands Corp. v. Suen, Docket No. 64594 (Order Affirming in Part,
                 Reversing in Part, and Remanding, Mar. 11, 2016). Because we granted
                 rehearing in this matter on June 24, 2016, 1 we withdraw the March 11,
                 2016, order and issue this order in its place.
                             This case arises out of business transactions between
                 appellant Las Vegas Sands, Inc. (LVSI), and respondents Richard Suen


                       1 See Las Vegas Sands Corp. v. Suen,      Docket No. 64594 (Order
                 Granting Petition for Rehearing, June 24, 2016). In light of this order,
                 respondents' motion for leave to file a reply in support of the petition is
                 denied as moot.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                                                     Ro - 2-2nz
                and Round Square. LVSI owns and operates several casino and hotel
                operations. Suen conducts business in Hong Kong, Macau, and the
                People's Republic of China (PRC). Round Square is a company registered
                in Hong Kong and partially owned by Suen.
                            Suen and Round Square engaged with LVSI to help LVSI
                obtain a gaming license in Macau. Suen also worked with, and
                coordinated the activities of, Zhu Zhensheng and Choi Yuen Yuen to assist
                LVSI. After the parties met, Suen and his associates set up meetings in
                Beijing between Sheldon Adelson, LVSI's Chairman and Chief Executive
                Officer; William Weidner, LVSI's former President; and high-ranking
                officials from the PRC. Eventually, Macau granted LVSI a subconcession
                that permitted it to build, finance, and operate casinos.
                            After negotiations concerning payment for Suen's and Round
                Square's efforts fell through, Suen and Round Square filed a complaint
                against LVSI alleging claims for breach of contract and quantum meruit.
                Prior to the first trial, the district court granted summary judgment in
                favor of LVSI on the breach of contract claims but did not discuss Round
                Square's quantum meruit claim. The jury awarded Suen $43.8 million on
                his quantum meruit claim after a 29-day trial. LVSI appealed the
                judgment, and Suen and Round Square cross-appealed the district court's
                entry of summary judgment on their breach of contract claims.
                            This court held, in Las Vegas Sands, Inc. v. Suen, Docket No.
                53163 (Order Affirming in Part, Reversing in Part, and Remanding, Nov.
                17, 2010) (hereinafter, Suen I), that Suen had standing to recover in
                quantum meruit on Choi's and Zhu's behalf. However, this court (1)
                reversed the judgment due to evidentiary and instructional errors, (2)
                reversed the grant of summary judgment in LVSI's favor on Suen and

SUPREME COURT
      OF
   NEVADA
                                                      2
  I94Th
                Round Square's contract claims, and (3) remanded the matter for a new
                trial. Id. at *3.
                               After the second trial (hereinafter, Suen II), the jury awarded
                Round Square $70 million on its quantum meruit claim and found in favor
                of LVSI on all other claims. LVSI filed post-trial motions for judgment as
                a matter of law and a new trial or remittitur. The district court denied
                LVSI's post-trial motions and entered judgment pursuant to the jury's
                verdict.
                               LVSI now appeals, arguing that (1) the district court erred by
                submitting Round Square's quantum meruit claim to the jury; (2) Round
                Square lacked standing to pursue a quantum meruit claim; (3) the district
                court failed to properly instruct the jury on quantum meruit; (4) neither
                the jury's finding that Round Square conferred a benefit onto LVSI, nor
                the jury's award of damages are supported by substantial evidence; (5) the
                district court abused its discretion in several evidentiary rulings; and (6)
                other errors prejudiced LVSI's right to a fair trial.
                               We hold that there was insufficient evidence to support the
                jury's award of damages, and thus, a new trial on the issue of damages is
                warranted. We further hold that LVSI's other claims are without merit.
                Because the parties are familiar with the facts and procedural history in
                this case, we do not recount them further except as necessary for our
                disposition.
                The district court properly submitted Round Square's quantum meruit
                claim to the jury
                               LVSI contends Round Square could not bring its quantum
                meruit claim in Suen II because it waived this claim by failing to appeal
                the claim's dismissal in Suen L We disagree.


SUPREME COURT
         OF
      NEVADA
                                                        3
(0) I 947A
                              A district court's "oral pronouncement of judgment is not valid
                  for any purpose; therefore, only a written judgment has any effect, and
                  only a written judgment may be appealed." Div. of Child & Family Servs.
                  v. Eighth Judicial Dist, Court, 120 Nev. 445, 452, 92 P.3d 1239, 1244
                  (2004) (internal quotation marks omitted). The district court's summary
                  judgment order in Suen I only dismissed Round Square's contract claim; it
                  did not mention, let alone dispose of, Round Square's quantum meruit
                  claim. Because Round Square had no opportunity to appeal its quantum
                  meruit claim, and because LVSI did not object to evidence regarding
                  Round Square's quantum meruit claim, we hold that Round Square's
                  quantum meruit claim was tried with the implied consent of the parties,
                  and thus, the claim was properly before the jury. 2 See NRCP 15(b);
                  Whiteman v. Brandis, 78 Nev. 320, 322, 372 P.2d 468, 469 (1962) (stating
                  where evidence supporting a quantum meruit claim is received without
                  objection, the claim is properly tried by the implied consent of the parties).
                  Round Square has standing to recover in quantum meruit for the efforts of
                  Suen, Zhu, and Choi



                        2Because this court's previous order did not mention, let alone
                  address, Round Square's quantum meruit claim, this court did not decide
                  any rule of law concerning this claim. Therefore, we hold the law-of-the-
                  case doctrine and mandate rule do not apply. See Wheeler Springs Plaza,
                  LLC v. Beemon, 119 Nev. 260, 266, 71 P.3d 1258, 1262 (2003) ("Under the
                  law-of-the-case doctrine, when an appellate court decides a rule of law,
                  that decision governs the same issues in subsequent proceedings. The
                  doctrine only applies to issues previously determined, not to matters left
                  open by the appellate court." (internal footnote omitted)).




SUPREME COURT
      OF
    NEVADA
                                                         4
(0) 1947A 74010
                             LVSI argues that Round Square lacked standing to recover in
                 quantum meruit for the services rendered by Suen and his associates. We
                 disagree. "Standing is a question of law reviewed de novo."        Arguello v.
                 Sunset Station, Inc., 127 Nev. 365, 368, 252 P.3d 206, 208 (2011).
                             In Suen I, we concluded that (1) LVSI was aware Suen worked
                 with Zhu and Choi in a joint effort to deliver LVSI a Macau gaming
                 license, (2) LVSI directed the work performed by Suen's group, and (3)
                 LVSI was aware Suen's group expected payment for their efforts.            Las
                 Vegas Sands, Docket No. 53163 at *6 (Order Affirming in Part, Reversing
                 in Part, and Remanding, Nov. 17, 2010). As a result, we held that Suen,
                 "as the coordinator of [Zhu's and Choi's] efforts," could recover in quantum
                 meruit for their services. Id.
                             As Suen was entitled to recover in quantum meruit for the
                 efforts of Zhu and Choi if he coordinated their efforts in an individual
                 capacity, we see no reason why Round Square would not be able to recover
                 for the efforts of Zhu and Choi if Suen coordinated their efforts in a
                 representative capacity. In either case, (1) Zhu and Choi performed
                 services to help secure LVSI a gaming license in Macau; (2) their services
                 were coordinated by Suen, who received direction from LVSI; and (3) LVSI
                 was aware the group expected to be paid for its efforts.            See Horny
                 Hammes, Inc.   V.   McNeil Constr. Co., 91 Nev. 130, 132, 532 P.2d 263, 264
                 (1975) (holding the services of several subcontractors could be included as
                 part of the contractor's quantum meruit recovery where testimony
                 demonstrated such services were performed at the direction of the
                 defendant); see also Certified Fire Prot., Inc. v. Precision Constr., Inc., 128
Nev. 371, 381, 283 P.3d 250, 257 (2012) (stating a quantum meruit claim



SUPREME COUFtT
        OF
     NEVADA
                                                        5
(0) [947A
                  may be brought where a benefit is conferred with a reasonable expectation
                  of payment).
                              Furthermore, we conclude that there was sufficient evidence
                  to support a finding that Suen was Round Square's agent and acted on
                  Round Square's behalf. Round Square presented evidence that (1) Suen
                  was a director of Round Square, (2) Suen provided Adelson and Weidner
                  with his Round Square business card, (3) Suen communicated with LVSI
                  on Round Square letterhead, (4) Suen signed the purported acceptance of
                  the success fee as Round Square's director, and (5) LVSI sent its
                  procurement offer to "roundsqr@yahoo.com ." Therefore, we hold that
                  Round Square was entitled to recover in quantum meruit for the efforts of
                  Suen, Zhu, and Choi.
                  The district court properly instructed the jury on quantum meruit
                              LVSI contends the district court abused its discretion by
                  failing to instruct the jury that (1) Round Square had to show its services
                  conferred a benefit on LVSI, and (2) the jury needed to consider the
                  market value of the services performed in awarding damages. We
                  disagree. "A district court's decision to give or decline a proposed jury
                  instruction is reviewed for an abuse of discretion or judicial error."
                  Atkinson v. MGM Grand Hotel, Inc., 120 Nev. 639, 642, 98 P.3d 678, 680
                  (2004).
                              A plaintiff seeking to recover in quantum meruit must
                  demonstrate, inter alia, that its services "confer[red] a benefit on the
                  defendant." See Certified Fire, 128 Nev. at 381, 283 P.3d at 257. A benefit
                  is "any form of advantage," not just the specific advantage the parties
                  purportedly agreed upon. Id. at 382, 283 P.3d at 257 (internal quotation
                  marks omitted). Likewise, to have "value" means to be significant,
                  desirable, or useful. Value, Black's Law Dictionary (10th ed. 2014). In the
SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    me
                        context of quantum meruit, we conclude the terms "value" and "benefit"
                        are interchangeable, as useful or desirable services are those that provide
                        some form of advantage. Moreover, this is consistent with this court's
                        precedent, wherein we have distinguished between services that provide
                        value and those that either harm the recipient or leave him in the same
                        position he would have been without the services.      See Certified Fire, 128
Nev. at 383, 283 P.3d at 258 (holding that the plaintiff could not recover in
                        quantum meruit where the work performed "was incomplete, incorrect,
                        and late," thereby providing no "ascertainable advantage" to the
                        defendant); see also Thompson v. Herrmann, 91 Nev. 63, 68, 530 P.2d
1183, 1186 (1975) (holding that the defendant could not recover in
                        quantum meruit where the dam constructed had to be destroyed and
                        rebuilt). Therefore, we conclude the district court did not abuse its
                        discretion when it accurately reasoned that its instruction requiring
                        Round Square to show it "performed a service of value to" LVSI
                        adequately incorporated the benefit requirement.
                                    Furthermore, we hold the district court did not abuse its
                        discretion when it instructed the jury to "determine the reasonable value
                        of [Round Square's] services," "consider[ing] the terms of any offers or
                        proposals between the" parties "or any other evidence regarding the value
                        of services." Although "[t]he actual value of recovery in [quantum meruit]
                        cases is usually the lesser of (i) market value and (ii) a price the defendant
                        has expressed a willingness to pay," Certified Fire, 128 Nev. at 381 n.3,
283 P.3d at 257 n.3 (internal quotation marks omitted), a previous
                        agreement between the parties may be a proper consideration in
                        determining the reasonable value of services rendered, see Flamingo
                        Realty, Inc. v. Midwest Dev., Inc., 110 Nev. 984, 988-89, 879 P.2d 69, 71-72

SUPREME COURT
        OF
     NEVADA
                                                               7
(0) [947A    affityin
                 (1994). Additionally, the focus of the instruction was on determining the
                 "reasonable value of the services," and the instruction stated the jury
                 could consider "any other evidence" in making this determination, which
                 necessarily includes evidence of the services' market value.
                 Substantial evidence supports the finding that Round Square conferred a
                 benefit on LVSI, but does not support the jury's award of damages
                             LVSI contends Round Square failed to present sufficient
                 evidence that it conferred a benefit on LVSI. We disagree. We will affirm
                 a jury's findings "if they are based upon substantial evidence in the
                 record." Prabhu v. Levine, 112 Nev. 1538, 1543, 930 P.2d 103, 107 (1996).
                 Substantial evidence is "that which a reasonable mind might accept as
                 adequate to support a conclusion." Id. (internal quotation marks omitted).
                             There was substantial evidence in the record to support the
                 finding that Round Square conferred a benefit onto LVSI, even if the
                 benefit was not the exact one the parties agreed upon. Suen translated
                 documents, prepared a report about LVSI, and had the report delivered to
                 Qian Qichen, China's Vice Premier. Suen also used his connections with,
                 and coordinated the efforts of, Choi and Zhu to reach out to important
                 government contacts in Beijing to arrange the Beijing meetings. Further,
                 Choi used his connections to quickly get permission for Adelson's plane to
                 land in Beijing so Adelson and Weidner could attend the Beijing meetings.
                 During the meeting with Qian, Suen also translated for Adelson.
                             In addition, Weidner testified he wanted to meet Qian so he
                 could capitalize on Suen's group's "guanxi" 3 and obtain an advantage in


                        'The social concept of "guanxi," although difficult to define, describes
                 an aspect of Chinese culture wherein two parties may develop a
                 relationship—perhaps "based on family ties" or "familiar connections"—
                 and that relationship is maintained and fostered through various "social
                                                                      continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A    e
                the bidding process, thus indicating he believed the Beijing meetings
                would be valuable to LVSI's efforts in Macau. Weidner further testified
                the Beijing meetings were valuable because they helped LVSI learn about
                the Chinese and Macanese governments and gave LVSI the opportunity to
                appear helpful with China's bid to host the 2008 Olympics. Moreover,
                LVSI continued to use photographs from the Beijing meetings in its
                publications years later, suggesting the fact Adelson met with Qian was
                valuable to LVSI's ongoing interests in Asia. Finally, Suen advised LVSI
                that a partnership with China Development Industrial Bank might
                obstruct its efforts to receive a gaming license in Macau: a sentiment
                shared by Jorge Oliveira, a Macanese government lawyer appointed to the
                tender commission by Macau's Chief Executive Edmund Ho.
                           Therefore, we conclude Round Square presented substantial
                evidence that facilitating the Beijing meetings benefitted LVSI. However,
                we conclude a new trial is warranted as to damages, as substantial
                evidence does not support the jury's determination that the reasonable
                value of the services rendered amounted to $70 million.
                            Round Square presented Walter Bratic, who testified that the
                reasonable value of Round Square's services was $328 million, including
                past and future damages. This amount was based solely on Bratic's
                estimated value of the success fee offered to Suen, which was itself


                ...continued
                activities" and a process of "reciprocal gift giving." Jacob Harding,
                Corruption or Guanxi? Differentiating Between the Legitimate, Unethical,
                and Corrupt Activities of Chinese Government Officials, 31 UCLA Pac.
                Basin L.J. 127, 130-31 (2014). "The culture of reciprocal gifting to build
                relationships, including gaining social introductions to government
                officials, has been documented for centuries." Id. at 131.


SUPREME COURT
         OF
      NEVADA
                                                    9
(0) 1.947A
                       primarily based on a percentage of LVSI's net profits. Bratic also
                       compared the value of the success fee to the procurement deal. In
                       determining the reasonable value of Round Square's services, Bratic
                       admitted that he made no attempt to determine what others would have
                       charged for similar services.
                                    Even assuming Bratic's testimony accurately identified the
                       value of the success fee and the procurement deal, we hold that these
                       metrics have a tenuous relationship with the reasonable value of Round
                       Square's services in introducing LVSI to Chinese government officials.
                       The "Hontract price and the reasonable value of services rendered are two
                       separate things," and although the contract price may accurately capture
                       the reasonable value of services rendered, it may also depart from it
                       substantially.      Maglica v. Maglica, 78 Cal. Rptr. 2d 101, 105 (Ct. App.
                       1998). For this reason, relying solely on the success fee does not ensure
                       reasonable compensation for the value of Round Square's services,
                       especially in light of the fact that the jury rejected Round Square's
                       contract claim. 4
                                    As Round Square relied exclusively on Bratic's testimony, and
                       as Bratic relied exclusively on contract damages to determine the value of
                       Round Square's services, we hold there is not substantial evidence to
                       support the jury's determination that the reasonable value of Round
                       Square's services amounted to $70 million. We also decline to remit the
                       damages award to LVSI's proposed amount of $1 million. Weidner simply
                       estimated the number of hours Suen and his group might have worked


                             We have considered Round Square's other arguments on this issue
                             4

                       and conclude that they are without merit.

SUPREME COURT
        OF
     NEVADA
                                                              10
(0) 19474    cife149
                and multiplied those hours by a general hourly rate. This model reflects
                that which we have previously rejected in Flamingo Realty, and we hold a
                proper trial as to damages is warranted. 110 Nev. at 988, 879 P.2d at 72.
                The district court did not commit any evidentiary errors that warrant
                reversal
                            LVSI contends the district court abused its discretion in
                several hearsay rulings and in admitting certain expert testimony.
                Therefore, LVSI contends reversal is warranted. We disagree.
                            We review a district court's determination regarding the
                admissibility of evidence for an abuse of discretion. Sheehan & Sheehan v.
                Nelson Malley & Co., 121 Nev. 481, 492,117 P.3d 219, 226 (2005). In the
                event of an abuse, such an evidentiary ruling does not warrant reversal if
                the error was harmless. NRCP 61; Hallmark v. Eldridge, 124 Nev. 492,
                505, 189 P.3d 646, 654 (2008). To demonstrate prejudice, the appellant
                has the burden of proving "that, but for the error[s], a different result
                might reasonably have been expected."     Hallmark, 124 Nev. at 505, 189
                P.3d at 654 (internal quotation marks omitted).
                            Even assuming the district court abused its discretion in
                admitting various pieces of evidence, we conclude such errors were
                harmless. The challenged admissions all relate to whether Round Square
                conferred a benefit onto LVSI. However, as stated earlier, there is
                substantial evidence in the record, apart from these purported errors, to
                support the conclusion that Round Square conferred some benefit onto
                LVSI. LVSI has not demonstrated that, but for the errors, one could
                reasonably have expected a different result. Therefore, we hold that the
                challenged admissions, even if in error, do not warrant reversal.
                The trial was not prejudiced by the presence of a biased juror or by the
                district court's statements concerning Round Square's case

SUPREME COURT
        OF
     NEVADA
                                                     11
(0) 1947A
                             LVSI argues that the district court abused its discretion in
                 denying its motion for a mistrial or a new trial based on juror Martinez's
                 undisclosed bias. We disagree. Whether a new trial is required due to a
                 juror's undisclosed bias depends on whether the juror intentionally
                 concealed his bias, a determination this court reviews for an abuse of
                 discretion. McNally v. Walkowski, 85 Nev. 696, 701, 462 P.2d 1016, 1019
                 (1969).
                             Juror Martinez's supposed bias derives from a sarcastic
                 comment made to juror Portillo during deliberations. Before the jury
                 delivered its verdict, LVSI presented its request to remove Martinez as an
                 "alternative, at some point ... to consider," if Martinez continued to cause
                 problems after the court reread an instruction on the jury's duty to
                 deliberate. LVSI never clearly requested the district court to remove
                 Martinez and no other problems arose concerning juror Martinez's conduct
                 after the instruction was read. Therefore, we conclude that the district
                 court did not abuse its discretion when it (1) took steps to ensure that
                 juror Portillo was willing and able to deliberate with juror Martinez, and
                 (2) determined that calling the jury in and rereading an instruction on the
                 jury's duty to deliberate would effectively address the situation.
                             Lastly, LVSI contends the district court violated its right to a
                 fair trial by improperly commenting on the evidence. However, LVSI did
                 not object to any of the district court's allegedly improper statements, and
                 therefore, LVSI has waived this argument.        See Ginnis v. Mapes Hotel
                 Corp., 86 Nev. 408, 416-17, 470 P.2d 135, 140-41 (1970) (stating a failure
                 to object to a district court's improper comment on the evidence waives
                 any claim of error). Therefore, we decline to address the merits of this
                 argument. Accordingly, we

SUPREME COURT
        OF
     NEVADA
                                                       12
(0) 1947A    e
                                  ORDER the judgment of the district court AFFIRMED IN
                    PART AND REVERSED IN PART AND REMAND this matter to the
                    district court for proceedings consistent with this order. 5



                                                                                     , C.J.
                                                         Parraguirre         6


                                                                i   tkat.   de-att   ,
                                                                                         J.
                                                         Hardesty


                                                                ?"04,94                  J.
                                                         Douglas




                                                         Gibbons

                    cc: Hon. Rob Bare, District Judge
                         Alan M. Dershowitz
                         Robbins, Russell, Englert, Orseck, Untereiner & Sauber LLP
                         Morris Law Group
                         Pisanelli Bice, PLLC
                         Norton Rose Fulbright US LLP
                         Eighth District Court Clerk




                          5 The Honorables Michael Cherry and Kristina Pickering, Justices,
                    did not participate in the decision of this matter.

SUPREME COURT
        OF
     NEVADA
                                                           13
(0) 1947A    at*.